FILED
                                      MAY 20 2020               ORIONAi                  05/20/2020


              IN THE SUPREME Gtita
                               statereArtarSTATE
                                     of Montana
                                                 OF MONTANA
                                                                                     Case Number: OP 20-0272


                                        OP 20-0272


RINDO R. SIRONI, M.D. and ST. JAMES
HEALTHCARE,

                Petitioners,

         v.
                                                                    ORDER
 MONTANA SECOND JUDICIAL DISTRICT
 COURT,SILVER BOW COUNTY,
 HONORABLE KURT KRUEGER,Presiding

                Respondent.


         Petitioners Rindo R. Sironi, M.D., and St. James Healthcare seek a writ of
supervisory control directing the Second Judicial District Court, Butte-Silver Bow County,
to reverse its April 8, 2020 Order Denying Motion to Dismiss for Insufficient Service of
Process and Expiration of Statute of Limitations its Cause No. DV-16-262. Petitioners'
motion to dismiss had asserted that the claims of the plaintiff in the underlying litigation
were time-barred because she had not served her Complaint within the timeline required
for accomplishing service under § 25-3-106, MCA,and because the statute of limitations
for the filing of her Complaint had run in the interim.
         Having reviewed the Petition and the challenged Order, this Court deems it
appropriate to obtain a summary response. Therefore, in accordance with M. R. App. P.
14(7),
         IT IS ORDERED that the Eleventh Judicial District Court and the State ofMontana,
or both, are granted thirty days from the date of this Order, to prepare, file, and serve a
response(s) to the petition for writ of supervisory control.
      The Clerk is directed to provide immediate notice of this Order to counsel for
Petitioner, all counsel of record in the Second Judicial District Court, Butte-Silver Bow
County, Cause No. DV-16-262, and the Honorable Kurt Krueger, presiding Judge.
      Dated this 20 day of May,2020.




                                            2